In an action to foreclose a mechanic’s lien, defendants Fulash Corp. and Schneider appeal, by permission of the Appellate Term of the Supreme Court, from an order of said court, dated March 6, 1963, which: (l) reversed a judgment of the former City Court of the City of New York, entered November 1, 1961 after a nonjury trial, in favor of said defendants on their counterclaims for $1,750, together with interest and costs, making a total of $3,494.80; (2) dismissed said counterclaims; and (3) directed entry of judgment in plaintiffs’ favor against said defendants as prayed for in the complaint (see 38 Misc 2d 374). Order of the Appellate Term affirmed, with costs. In our opinion, plaintiffs’ undertaking, in the third written contract, to furnish defendants “ with necessary approval from the Department of Housing and Buildings for our work done, in accordance with the approved plans of this date,” applied to all the work required to be done by the plaintiffs not only under that contract but also under the two previous written contracts. *911However, we are also of the opinion that, on all the facts and circumstances here presented, plaintiffs substantially performed that undertaking. We are in agreement with the findings of the Appellate Term that plaintiffs satisfactorily performed all their obligations under the several contracts, as modified. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.